Markewich, J.,
dissents in a memorandum as follows: In this proceeding for judicial dissolution (Not-For-Profit Corporation Law, § 1102, subd [a], par [1], cl [A]), petitioner hospital has acted to compel its alleged debtor, Blue Cross, to pay over a sum of money pursuant to a certain stipulation between the parties. The stipulation recites agreement that an order to show cause why Blue Cross "should not pay over * * * all funds held for” the hospital be withdrawn and that Blue Cross "is holding funds of Trafalgar Hospital totaling $45,303.43,” going on to describe arithmetically how that sum was arrived at by subtracting specified amounts from "processed allowable claims” owed by Blue Cross to the hospital. It was then agreed that Blue Cross would pay that sum over upon withdrawal of restraints and executions. It was then further stipulated—and this is the nub of the disagreement—"that this Stipulation does not include any other monies due for: A. Rate Adjustments for Previous Years”. When petitioner demanded payment, Blue Cross, pointing to the rate adjustments for 1976, not yet quantified at the time of stipulation, but ascertained before the demand as upwards of $90,000 owed by the hospital to Blue Cross, insisted that it was a creditor rather than a debtor by the process of setoff against the hospital, and refused to pay the latter. It is to be recalled that the stipulation was drawn in the first instance to establish the amount of certain offsets, and this was done. Certain figures had not yet been ascertained, inclusive of the amount of rate adjustment, then in flux. What does the stipulation mean? The hospital claims that it is to be read to require payment of the featured sum regardless of the rate adjustment figures. To the contrary, Blue Cross asserts that the contemplated rate adjustment, not yet ascertained, had been omitted from the calculations altogether and now, the amount known, is simply to be set off against the other debt. Thus, there is patent ambiguity concerning the stipulation’s meaning as to which, by simple hornbook law, oral testimony may be taken. We are advised that at the time it was entered into, there had been oral discussion by the parties of the nature of *830the agreement. The proceeding under review amounts to summary judgment which should not have been awarded in the presence of this factual issue, and accordingly the judgment for petitioner should be reversed and vacated, the motion denied, and the issues remanded for trial.